 



Exhibit 10.40
STOCK OPTION CERTIFICATE
8/9/2005
Byron F. Marchant
One BET Plaza
Washington, DC 200181211 USA
Dear Byron F. Marchant:
Pursuant to the terms and conditions of the TeleCommunication Systems, Inc.
Fourth Amended and Restated 1997Restricted Stock Option to purchase 3,704 shares
(each an “Option”, collectively, the “Options”) of the Class A common Stock, par
value $0.01 per share (the Stock Incentive Plan (the “Plan”), you have been
granted a/an “Common Stock”) of TeleCommunication Systems, Inc. (the “Company”)
as outlined below. This Certificate constitutes part of and is subject to the
terms and provisions of the attached Stock Option Agreement (the “Agreement”)
which is incorporated herein by reference.

     
Granted To:
  Byron F. Marchant
 
  (the ‘Employee’ for Incentive Stock Options, or the ‘Optionee’ for
Non-Qualified Stock Options)
Grant Date:
  August 9, 2005
 
   
Granted:
  3,704
Grant Price:
  $0.0000
 
   
 
  The close of business on the business day immediately preceding:
 
   
Vesting Schedule:
  Board Restricted Stock
 
   
 
  1,852 on 02/09/2006
 
  1,852 on 08/09/2006

By my signature below, I hereby acknowledge receipt of this Option granted on
the date shown above, which has been issued to me under the terms and conditions
of the Agreement and the Plan. I understand that I must be an employee of TCS on
the date I exercise vested options, unless otherwise provided in the Agreement
or the Plan, and that I will forfeit all unexercised Options, both vested and
unvested, at the close of business on my last day of employment with TCS. I
further acknowledge receipt of the Plan Prospectus and the latest annual report
or other SEC filing, and agree to be bound by all of the terms and conditions of
the Option, as evidenced in the Agreement, and the Plan.
o

         
o  Signature:
  /s/ Byron F. Marchant
 
   
 
       
 
  oByron F. Marchant    

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form.

 